— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent dated December 20, 1986, which, after a hearing, found the petitioner to be in violation of Inmate Rule 113.12 and imposed a penalty, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Beisner, J.), entered March 11, 1987, which dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Eiber, J. P., Rosenblatt, Miller and Ritter, JJ., concur.